Title: To Thomas Jefferson from Richard Willson, 15 October 1801
From: Willson, Richard
To: Jefferson, Thomas


Sir
City of Washington October 15th 1801.
Having had my fortune considerably impaired in the Revolutionary War, and a variety of unfavorable and imperious circumstances concurring to increase my embarrassments, I am impelled to solicit your Excellency for some appointment under Government.
On my arrival at this place from Queen Ann’s County, my place of nativity and late residence, I found the sentiments of my few old friends and Acquaintances, and my own, not so congenial as formerly, when we were […]ing together the dangers of battle, and having no other Acquaintances by whom I could be Presented to your Excellency, I take the liberty of addressing you by letter—
The last Public appointment I held, was, Register of Wills; for Queen Ann’s County, and the emoluments of the Office being inadequate to the duty, occasioned my resignation. I beg leave to transmit herewith an acknowledgment of the Judges approbation of my conduct when in Office, and also to refer to a Baltimore paper, under the Easton head, for the Character there given of Colo. Arthur Emory, who was the presiding Justice of the Court.

I am fully sensible of the disadvantages resulting from want of friends here; but could so fortuitous an event happen, as the arrival of Mr. Joseph Nicholson of Centre Ville, I flatter myself every obstacle on that point would be removed, as that Gentleman favored me with letters recommendatory to Genrl. Dearborn some months past.
As it has always been my firm determination to perform the trusts reposed in me by the Public, to the utmost of my abilities, should you Sir, be pleased to [honor] me with an appointment it will be my great ambition to perform all the duties required, with Integrity, Promptitude and energy to merit your Confidence.
I remain with unfeigned and fervent wishes that the great Ruler of all human affairs may be pleased to Continue you in the full enjoyment of health, happiness and Public Confidence
your Excellency’s most respectfull and Obdt Servt.
Richard Willson
